Citation Nr: 1341017	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO. 13-14 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to April 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran filed a claim for an increased evaluation for service-connected PTSD in July 2009.  An October 2009 rating decision denied the claim.  In a statement received on September 27, 2010, the Veteran asserted that his PTSD symptoms had worsened, and requested that he be scheduled for a VA clinical examination.  Although this statement was received within one year of notice of the October 2009 rating decision, as it did not express disagreement with that determination, but rather, expressly alleged worsening of the PTSD, it may not reasonably be construed as a notice of disagreement with the October 2009 denial.  As such, the October 2009 decision is final, and the rating period on appeal is governed by the increased rating claim received on September 27, 2010.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.400 (2012).

In a March 2013 rating decision by the RO the Veteran was awarded a 70 percent disability rating for his service-connected PTSD effective from September 27, 2010.  The March 2013 rating decision also denied entitlement to a TDIU.

A Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  The assignment of a 70 percent evaluation for PTSD does not constitute the maximum available benefit.  Therefore, the claim for an increased evaluation for PTSD remains before the Board.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As will be discussed in greater detail below, during the pendency of the Veteran's claim for an increased evaluation, the matter of unemployability due to service-connected PTSD has been raised by the record.  (See the February 2012 Hearing transcript and February 2012 Form 21-8940.)  Although the Veteran did not expressly appeal the denial of a TDIU in the March 2013 rating decision, inasmuch as he completed an appeal of the increased rating claim for PTSD, and the TDIU claim has been recognized as part and parcel of the increased rating appeal, it is for appellate consideration.  Accordingly, the issues for Board consideration are as listed on the title page of this decision.


FINDINGS OF FACT

1. Throughout the rating period on appeal, the Veteran's PTSD manifestations are productive of functional impairment comparable to occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2. The most probative evidence of record is against a finding that the Veteran's service-connected PTSD precludes him from maintaining substantially gainful employment.



CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 70 percent for PTSD have not been met at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

2. The criteria for the award of a TDIU have not been met at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326(a).

Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Here, the RO provided notice to the Veteran in October 2010, prior to the adjudication of the claim in April 2011.  The Veteran was notified of VA's and the Veteran's respective duties for obtaining evidence necessary to substantiate the increased rating claim.  The October 2010 notice letter also informed the Veteran how disability ratings and effective dates are assigned.  Moreover, the Veteran was issued a VCAA notice letter in December 2012 regarding his claim for TDIU.  As noted above, the TDIU issue was adjudicated thereafter.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained the service treatment records, the reports associated with the VA examinations, along with VA treatment records, and lay evidence.  The Veteran has not asserted receiving any private treatment for his service-connected disability.  

The Veteran was also provided a hearing before a decision review officer (DRO) in February 2012.  38 C.F.R. 3.103(c)(2) (2013) requires that the officer who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at the DRO hearing by an accredited representative from the National Association for Black Veterans, Inc.  During the Veteran's hearing, the DRO and the Veteran's representative asked the Veteran questions about the symptoms and severity of his PTSD currently on appeal.  Information was also solicited to identify any outstanding pertinent evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the DRO hearing.  As such, the Board finds that the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was provided with VA examinations in December 2010, and December 2012 (the reports of which have been associated with the claims file).  The Board finds that these examinations are thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners reviewed the claims file and medical history, and provided the information necessary to evaluate his disability under the applicable rating criteria.  Moreover, neither the Veteran nor his representative have objected to the adequacy of the examinations and have not asserted that the Veteran's condition has gotten worse since the last examination in December 2012.

For the reasons expressed above, the Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

II. Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2013).  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

100 percent rating (the maximum schedular rating) - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).

According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions so psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

The Board has reviewed all of the evidence in the Veteran's claims file and Virtual VA file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran was provided a VA mental health examination in December 2010.  He reported that he had not had psychiatric hospitalization since September 2009, and had not received any outpatient psychiatric care since VA examination in September 2009.  He was not taking any medications.  At the examination the Veteran endorsed experiencing nightmares, difficulty sleeping, irritability, social isolation, hypervigilance, and rigidity.  He lived with his wife.  He reported that he worked as a real estate appraiser, but had very little work and was unemployed due to a difficult housing market.  He denied experiencing social phobia, obsessions, compulsions, and generalized anxiety.  The examiner noted that the Veteran's hygiene was good, he was oriented to time and place, his speech was normal and logical, and his mood was bland with a constricted affect.  The Veteran also reported previous suicidal ideations and thoughts of harming others.  The examiner opined that it was less likely than not that the Veteran's symptoms were grossly different than they were when he was last evaluated in 2009.  The examiner also pointed to the increasing debilitation of the Veteran's wife and indicated that her deteriorating condition increases the risk for exacerbation of the Veteran's symptoms.  A GAF score of 59 was reported.  

The Veteran's wife submitted a statement in April 2011.  In her statement, the wife reported that she had been married to the Veteran for 30 years, and that the Veteran preferred to be alone, often isolating himself.  She also reported that the Veteran was irritable and would experience road rage when driving to work appointments.  News about service members getting killed would upset the Veteran.  She stated that she had never seen the Veteran like this before.

At the February 2012 hearing, the Veteran testified that his service-connected PTSD is manifested by sleep impairment, nightmares, memory loss, flashbacks, isolation, and hypervigilance.  While the Veteran maintained a good relationship with his wife and sons, he reported that he didn't like to be around crowds and avoided going out in public when there were lots of people around.  He also reported that one of his sons moved out because of the Veteran's hypervigilance.  The Veteran testified that he retired from his job as a real estate appraiser because he grew tired of people contradicting his work and asking him to change his appraisals.  He has not received or sought mental health treatment with VA, and is wary of VA medical personnel.

The Veteran was provided a VA mental health examination in December 2012.  He reported that he had contact via telephone (due to distance) with his children weekly or monthly, and that he lived with his spouse and was her primary caregiver.  He noted that one son who lived near visited the Veteran and his spouse weekly to have dinner.  He reported having less than three social relationships, with contact on less than a monthly basis.  He had hobbies.  He reported that he was unemployed.  It was reported that he had not had psychiatric hospitalization, psychiatric care, or prescribed psychotropic medication, since his December 2010 VA examination.  At the examination the Veteran endorsed symptoms of recurrent distressing recollections and dreams, avoidance, difficulty concentrating, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The Veteran reported his mood as dysphoric and his affect was noted as being consistent with his mood.  He did not report any suicidal or homicidal ideations and did not exhibit evidence of gross impairment of his thought process, speech, or cognitive ability.  The Veteran also reported isolation, anxiety associated with crowds of people, nightmares, flashbacks, startle response to loud noises, and irritability.  The examiner provided a GAF score of 52 and opined that the Veteran's symptoms were in the moderate range.  The examiner also opined that it was more likely than not that the Veteran's symptoms are not severe enough to render him unemployable from any gainful competitive employment.  The examiner did however report that the Veteran experienced occupational and social impairment with reduced reliability and productivity and that his PTSD symptoms had increased in severity to some moderate degree since his last examination in 2010.

The Board has reviewed and considered the statements submitted by the Veteran and his wife as well as the Veteran's testimony at the February 2012 hearing.  Concerning these lay statement regarding the frequency and severity of the Veteran's PTSD symptomatology, the Court has held that lay persons, such as the Veteran and his wife, are competent to report matters which they experience first-hand.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Accordingly, the Board notes that the Veteran is competent to convey his PTSD symptomatology.  Moreover, concerning the statements from the Veteran's wife, the Board notes that such lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See 38 C.F.R. § 3.159(a)(2) (2013).  In the present case, the Board concludes that the Veteran's consistent contact with his wife renders her to be a person who has knowledge of the facts and circumstances of the Veteran's psychiatric state.  Accordingly, the Board concludes that the Veteran's wife is also competent to convey the Veteran's demonstrated PTSD symptomatology.

Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board, as fact finder, is obligated to determine the probative value or weight of the lay evidence.  In the present case, the lay statements emanating from the Veteran and his wife describing the Veteran's PTSD symptomatology appear to be congruent with the medical evidence of record.  As such, the lay statements offered by the Veteran and his wife are considered to be credible.

Nevertheless, the Board finds that neither the Veteran nor his wife are competent to assess the disability rating warranted under the schedule for rating disabilities, as such requires medical and technical expertise neither the Veteran nor his spouse has been shown by the record to possess.

The Board finds that the Veteran's PTSD is entitled to a rating of 70 percent, but not more, for the entire period on appeal.  The overall symptomatology associated with the Veteran's PTSD more closely approximates the schedular criteria required for the 70 percent disability rating.  The evidence, specifically the VA examinations and Veteran's and spouse's statements, reflect that the Veteran's PTSD manifestations are productive of functional impairment comparable to no worse than occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  As examples, the evidence shows that the Veteran experienced symptoms such as thoughts of homicide, inability to establish and maintain effective social relationships, and difficulty in adapting to stressful circumstances (including work or work like setting).  The evidence also shows that the Veteran experiences nightmares, flashbacks, hypervigilance, irritability with violent outbursts, and avoids people.  As such, the Board finds that the Veteran's symptoms are productive of functional impairment which most closely approximates a 70 percent disability rating.

In determining that a rating in excess of 70 percent is not warranted, the Board has considered the Veteran's complaints regardless of whether they are listed in the rating criteria.  In sum, the Veteran has reported nightmares, flashbacks, homicidal thoughts, avoidance of other people, hypervigilance, irritability, difficulty establishing and maintaining effective relationships, difficulty with stressful situations, mild memory loss, an exaggerated startle response, passive suicidal ideation, avoidance of war-related news because it upsets him, and sleep impairment.  While he has engaged in arguments with his wife, they remain married, and the preponderance of the evidence reflects that he has a healthy relationship with his wife.  His insight and judgment were fair and he demonstrated speech which was within normal limits with regard to rate, flow, and content.  He reported feeling anxious.  He has denied experiencing hallucinations or delusions and continues to perform activities of daily living, including acting as the primary care taker for his wife who has multiple sclerosis.  The evidence reflects that he is well oriented to time and place and that his thought process is intact.  While he has reported homicidal and suicidal thoughts these appear to be passive and the Veteran has not reported any plans to harm himself or others.  The Veteran also testified at his hearing that while he would not hesitate to the "pull the trigger" he did not wish to harm others and was hesitant to purchase a weapon so as to avoid such a situation.  Finally, during the period on appeal GAF scores of 59 and 52 were reported.  These scores are more consistent with moderate symptoms of PTSD and therefore more adequately reflect no more than a 70 percent rating.  As such, the Board finds that the record does not reflect a degree of functional impairment due to manifestations of the PTSD more comparable to total occupational and social impairment.

In conclusion, the Board finds that the Veteran's disability picture is most nearly approximated by a 70 percent rating for the entire period on appeal.  Consequently, the Board finds that the currently assigned 70 percent evaluation appropriately reflects the clinically established impairment experienced by the Veteran throughout the period on appeal.

III. Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating assigned for the Veteran's PTSD is adequate.  A rating in excess of that assigned is provided for certain manifestations of PTSD, but those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's PTSD over the appeal period.  Therefore, as the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.

IV. TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a); see also 38 C.F.R. §§ 3.340, 3.341.  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  38 C.F.R. § 4.16(a).

In this case, service connection is in effect for PTSD, rated at 70 percent disabling.  The evaluation for this disability was no lower than 70 percent at anytime during the period on appeal.  As such, the minimum schedular criteria for TDIU are met for the period on appeal.

However, the Board finds that the probative and persuasive evidence reflects that the Veteran is not unable to secure and follow a substantially gainful occupation by reason of his service-connected PTSD.

In a TDIU application received in February 2013, the Veteran reported he had graduated from high school and had completed the required real estate and appraisal continuing education every other year.  The Veteran also reported that he became too disabled to work in 2007 and has not sought re-employment since.  At his hearing in February 2012 the Veteran testified that he could not work anymore because he was afraid he would hurt someone.  He stated that as he grew older he could no longer deal with people questioning his work and felt that they did not know what they were talking about.  The Veteran also reported that he is the primary caregiver for his wife which requires him to handle most of the daily living activities.

The evidence includes a December 2012 VA examiner's opinion as to the employability of the Veteran.  The examiner interviewed the Veteran and reviewed the claims file including the February 2012 testimony the Veteran provided at his hearing before the DRO.  It was noted that the Veteran had been unemployed for approximately 5 years and had worked for about 20 years prior to that as an independent real estate appraiser.  The examiner noted that the Veteran had gotten out of his real estate work because the system had become complex and counter-intuitive.  The examiner also noted that the Veteran reported quitting not for poor performance, attendance, or inappropriate interpersonal relatedness but rather the nature of the system itself had changed and become more intrusive into his work.  The examiner reported that the worsening occupational/educational functional impairment due to PTSD symptoms appeared to be minimal.  He ultimately concluded that it was more likely than not that the Veteran's PTSD symptom severity is not such that he is rendered unemployable from any gainful competitive employment.  He also opined that one can anticipate substantial impairment in any occupational endeavors consistent with a reduced reliability and productivity.

The Board acknowledges the Veteran's contention that his PTSD symptoms render him unemployable.  However, the Board places more probative weight on the VA health care opinion, which considered the Veteran's assertions, but opined that it was more likely than not that the Veteran's PTSD symptoms did not render him unemployable.  The Board also notes that the effects of the Veteran's disability on his ability to perform daily functions, including acting as primary caregiver for his wife, are indicative that his service-connected disability does not render him unable to obtain or sustain substantial gainful employment.

The Board also acknowledges that the Veteran is not employed.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. § 4.16(a) (2013).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The preponderance of the evidence does not support the Veteran's contention that his service-connected disabilities are of such severity as to preclude his participation in any form of substantially gainful employment.  The Board finds that the evidence is against a finding that the Veteran's service-connected disability prevents the Veteran from maintaining substantially gainful employment.  The Board has considered the benefit-of-the-doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert . v. Derwinski, 1 Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an evaluation in excess of 70 percent for PTSD at any time during the rating period on appeal is denied.

Entitlement to a TDIU at any time during the rating period on appeal is denied.



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


